AMENDMENT OF CREDIT AGREEMENT




THIS FIRST AMENDMENT OF CREDIT AGREEMENT (hereinafter referred to as the
"Amendment"), dated effective as of December 31, 2011, is made and entered into
by and between NATURAL GAS SERVICES GROUP, INC., a Colorado corporation (the
"Borrower"), and JPMORGAN CHASE BANK, N.A., a national banking association (the
"Lender").




RECITALS:


1.The Borrower and the Lender have entered into a Credit Agreement dated as of
December 10, 2010 (the "Credit Agreement").


2.In connection with an increase in the Commitment and the extension of the
Maturity Date under the Credit Agreement, the Lender and the Borrower desire to
modify, amend and supplement the Credit Agreement in certain respects.




AGREEMENTS:


NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties herein set forth, and for other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, the
Borrower and the Lender do hereby agree as follows:-


Section 1. Amendment of “Applicable Margin” Definition. The definition for
“Applicable Margin” in Section 1.01 of the Credit Agreement is hereby amended
and restated in its entirety to hereafter read as follows:


Applicable Margin means, for any day, the applicable rate per annum set forth
below:


                


Applicable Margin for
CBFR Borrowings


Applicable Margin for
LIBOR Borrowings
    
-1.50%
    
    
+1.25%
    







Section 2. Amendment of “Maturity Date” Definition. The definition for “Maturity
Date” in Section 1.01 of the Credit Agreement is hereby amended and restated in
its entirety to hereafter read as follows:


Maturity Date means the earlier to occur of (a) December 31, 2014, (b) any date
that the Commitment is terminated in full by Borrower pursuant to Section
2.01(b) hereof, and (c) any date the Maturity Date is accelerated or the
Commitment is terminated by Lender pursuant to Section 7.02 hereof.

1

--------------------------------------------------------------------------------




Section 3. Amendment of “Commitment” and “Note” Definitions. The definition for
“Revolving Loan Commitment” and “Revolving Loan Note” in Section 1.01 of the
Credit Agreement are hereby amended and restated in their entirety to hereafter
read as follows:


Commitment means the obligation of Lender to make Loans to the Borrower in an
aggregate principal amount at any one time outstanding up to (but not exceeding)
$30,000,000.00, as the same may hereafter be reduced by Borrower in accordance
with the terms of Section 2.01(b) hereof or increased in accordance with the
terms of Section 2.01(c) hereof.


Note means the promissory note dated December 31, 2011, executed by Borrower
payable to the order of Lender in the face amount of $30,000,000.00, and any and
all renewals, extensions, modifications, increases, rearrangements and/or
replacements thereof.


Section 4. Increase of Accordion Feature Commitment Increase Amount. Section
2.01(c) of the Credit Agreement is hereby amended and restated in its entirety
to hereafter be and read as follows:
(c)    Borrower shall have the right to request from the Lender one or more
increases of up to $20,000,000.00 in the aggregate in the Commitment, provided
that (i) any such request for an increase shall be in a minimum amount of
$5,000,000.00 and Borrower may only make a maximum of four such requests, (ii)
the aggregate amount of the Commitment after such increase shall not exceed
$50,000,000.00, and (iii) the Lender shall have thirty (30) days after receipt
from Borrower of the applicable Commitment increase request to review and either
approve or reject such requested Commitment increase, in the sole discretion of
Lender. Borrower acknowledges and agrees that Lender shall have no obligation to
approve any such requested increase in the Commitment, but in the event of
approval by Lender of any such Commitment increase request, Borrower will
thereafter promptly execute and deliver to Lender an amendment of this Agreement
in the form reasonably required by Lender to evidence the approved increase in
the amount of the Commitment.
    
Section 5. Modification of Borrowing Base Certificate Reporting Requirements.


(a)    Subparagraph (c) of the definition of “Eligible Receivables” definition
in Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to hereafter be and read as follows:




(c)    the Receivable has been created by Borrower or its applicable Domestic
Subsidiary in the ordinary course of business from a completed, outright and
lawful sale of goods, to which such goods have been shipped and title has passed
to the applicable account debtor on an absolute sales basis, or from the
rendering of services by or on behalf of Borrower or such Domestic Subsidiary
and is deemed “earned” under the applicable service contract or other agreement
between the applicable account debtor and Borrower or such Domestic Subsidiary;
provided, however, that notwithstanding the foregoing and except as expressly
excluded in the immediately following proviso, Receivables arising under leases
of rental Inventory owned by Borrower or its applicable Domestic Subsidiary may
be billed for up to thirty (30) days in advance in accordance with the terms of
the applicable rental Inventory lease; provided further, however, that one-half
(1/2) of the difference between (i) the aggregate amount of all Receivables
shown on the most recent listing and aging of Receivables furnished to Lender
and (ii) the actual amount of such Receivables permitted to be

2

--------------------------------------------------------------------------------


included as an asset on the consolidated balance sheet of the Borrower in
accordance with GAAP (as determined by Lender based upon Lender's review of the
most recent Annual Audited Financial Statements or Quarterly Financial
Statements of Borrower, as applicable, furnished by Borrower to Lender) shall be
expressly excluded from Eligible Receivables.


(b)    Section 3.01(a)(i) of the Credit Agreement is hereby amended and restated
in its entirety to hereafter be and read as follows:


(a)    (i) with respect to any Loan, Lender shall have received by no later than
11:00 a.m. on the date of such requested Loan, telephonic notice from Borrower
of the proposed date and amount of such Loan, and by no later than 1:00 p.m. on
such date, a Request for Loan signed by an officer of Borrower, and (ii) with
respect to any Letter of Credit, Lender shall have received by no later than
11:00 a.m. five (5) Business Days prior to the date of issuance of such
requested Letter of Credit, a fully completed and executed Application and all
other applicable Letter of Credit Documents required by Lender from Borrower.
 
(c)    Section 5.02(d) of the Credit Agreement is hereby amended and restated in
its entirety to hereafter be and read as follows:


(d)    within 35 days after the end of each fiscal quarter of Borrower, (i) a
Borrowing Base Certificate as of the last day of such fiscal quarter, together
with such supporting information as Lender may reasonably request, certified and
signed by an appropriate officer or other responsible party acceptable to Lender
on behalf of Borrower, (ii) a listing and aging of the Receivables of Borrower
and each of its Domestic Subsidiaries as of the end of such fiscal quarter,
prepared in reasonable detail and containing such information as Lender may
request (including Borrower's reasonable calculation of the difference between
(A) the aggregate amount of all Receivables shown on such listing and aging of
Receivables and (B) the actual amount of such Receivables permitted to be
included as an asset on the consolidated balance sheet of the Borrower in
accordance with GAAP), (iii) a listing and aging of the accounts payable of
Borrower and each of its Domestic Subsidiaries as of the end of such fiscal
quarter, prepared in reasonable detail and containing such information as Lender
may request, and (iv) a listing of the Equipment Inventory and a summary of the
General Inventory of Borrower and each of its Domestic Subsidiaries as of the
end of such fiscal quarter, prepared in reasonable detail and containing such
information as Lender may request, including without limitation, updated Book
Value amounts for the applicable Equipment Inventory and General Inventory.


Section 6. Replacement of Equipment Inventory Listing Exhibit. The listing of
Equipment Inventory attached as Exhibit E to the Credit Agreement is hereby
deleted in its entirety, and such Exhibit E is hereby replaced in its entirety
by the form of Exhibit E attached hereto and hereby made a part hereof for all
purposes.


Section 7. Designated Equipment Inventory Collateral. As a result of the
increase of the Commitment evidenced hereby, and in order to cause the Borrower
to hereafter be in compliance with the Commitment Coverage Ratio requirement of
Section 5.11(a) of the Credit Agreement, the Borrower hereby designates that all
of the specific Equipment Inventory of the Borrower described in Exhibit E
attached hereto shall be deemed to be the Equipment Inventory which serves as
Collateral for the Obligations. The Borrower hereby represents and warrants to
the Lender that the specific Equipment Inventory described in Exhibit E attached
hereto is the newest and most recently acquired

3

--------------------------------------------------------------------------------


rental compressor Inventory now owned and held by the Borrower. The Borrower
hereby agrees that contemporaneously herewith, the Borrower shall execute and
deliver to the Lender in Proper Form the requisite amendments of the applicable
Security Documents to evidence the designation of all Equipment Inventory
described in Exhibit E attached hereto as Collateral for the Obligations.


Section 8. Representations True; No Default. The Borrower represents and
warrants that the representations and warranties contained in the Credit
Agreement and in the other Credit Documents are true and correct in all material
respects on and as of the date hereof as though made on and as of such date. The
Borrower hereby certifies that except as expressly described and set forth above
in this Amendment, no event has occurred and is continuing which constitutes a
Default or an Event of Default under the Credit Agreement or any of the other
Credit Documents. Additionally, the Borrower hereby represents and warrants to
the Lender that that the resolutions of the Board of Directors of the Borrower
which are attached as an Exhibit to the Secretary's Certificate of even
effective date with the Credit Agreement and executed and delivered to Lender by
the Secretary of Borrower in connection with the Credit Agreement (i) remain in
full force and effect as of the effective date hereof, (ii) have not been
modified, amended, superseded or revoked, and (iii) authorize the execution of
this Amendment and all other Credit Documents to be executed contemporaneously
herewith by the Borrower without the requirement of any further consents,
resolutions or authorizations of the Board of Directors of the Borrower.


Section 9. Conditions Precedent to Effectiveness of this Amendment.
Notwithstanding any provisions to the contrary set forth in this Amendment, the
effectiveness of this Amendment, including without limitation, the increase of
the Revolving Loan Commitment, is expressly conditioned upon the satisfaction of
each of the following:


(a)    the renewal Note, executed by Borrower, payable to the order of Lender in
the original principal amount of $30,000,000.00, and the amendments of the
applicable Security Documents to include and cover the additionally designated
Equipment Inventory described in Exhibit A attached hereto, shall have been
furnished to Lender in Proper Form, and all Credit Documents previously executed
and delivered to Lender shall remain valid, enforceable and in full force and
effect;


(b)    no Default or Event of Default shall have occurred and be continuing as
of the effective date of this Amendment;


(c)    all of the representations and warranties contained in the Credit
Agreement and in all other Credit Documents shall be true and correct in all
material respects on and as of the date of this Amendment as though made on and
as of such date;


(d)    since the date of the most recently delivered financial statements
pursuant to the Credit Agreement, no Material Adverse Effect shall have
occurred, in the reasonable opinion of Lender;


(e)    all fees and expenses owed to Lender under any of the Credit Documents as
of the effective date of this Amendment shall have been paid in full;


(f)    all other due diligence items required by Lender shall have been received
and reviewed by Lender and otherwise be satisfactory in all respects to Lender;
and


(g)    all other conditions precedent deemed appropriate by Lender shall have
been satisfied.
  

4

--------------------------------------------------------------------------------


Section 10. Ratification. Except as expressly amended hereby, the Credit
Agreement and the other Credit Documents shall remain in full force and effect.
The Credit Agreement, as amended, and all rights and powers created thereby or
thereunder and under the other Credit Documents are in all respects ratified and
confirmed and remain in full force and effect. The Borrower (a) hereby confirm
that the Security Documents previously executed and delivered by the Borrower
apply and shall continue to apply to all indebtedness (including without
limitation, the indebtedness now or hereafter evidenced by the Note of even date
herewith) evidenced by or arising pursuant to the Credit Agreement, as amended
hereby or any other Credit Documents, and (b) acknowledge that without this
ratification and confirmation, the Lender would not agree to the extension of
the Maturity Date, the increase of the Commitment and the modifications of the
Credit Agreement which are evidenced by this Amendment.


Section 11.Definitions and References. Except as expressly modified by this
Amendment, capitalized terms which are not otherwise defined herein shall have
the meanings ascribed to them in the Credit Agreement. The term "Agreement" as
used in the Credit Agreement and the term "Credit Agreement" as used in the
other Credit Documents or any other instrument, document or writing furnished to
the Lender by the Borrower shall mean the Credit Agreement as hereby amended.


Section 12. Expenses; Additional Information. The Borrower shall pay to the
Lender all expenses incurred in connection with the preparation, negotiation and
execution of this Amendment. The Borrower shall furnish to the Lender all such
other documents, consents and information relating to the Borrower as the Lender
may reasonably require.


Section 13. Miscellaneous. This Amendment (a) shall be binding upon and inure to
the benefit of the Borrower and the Lender and their respective successors,
assigns, receivers and trustees (provided, however, that the Borrower shall not
assign its rights hereunder without the prior written consent of the Lender);
(b) may be modified or amended only by a writing signed by each party; (c) shall
be governed by and construed in accordance with the laws of the State of Texas
and the United States of America; (d) may be executed in several counterparts,
and by the parties hereto on separate counterparts, and each counterpart, when
so executed and delivered, shall constitute but one and the same agreement; and
(e) together with the Credit Documents, embodies the entire agreement and
understanding between the parties with respect to the subject matter hereof and
supersedes all prior agreements, consents and understandings relating to such
subject matter. The headings herein shall be accorded no significance in
interpreting this Amendment.


IN WITNESS WHEREOF, the Borrower and the Lender have caused this Amendment to be
signed by their respective duly authorized officers, effective as of the date
set forth above.


THE CREDIT AGREEMENT, AS AMENDED HEREBY, TOGETHER ALL OTHER CREDIT DOCUMENTS
CONSTITUTE A WRITTEN LOAN AGREEMENT AND REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES TO IT AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

5

--------------------------------------------------------------------------------








NATURAL GAS SERVICES GROUP, INC.,
a Colorado Corporation
 
By:
/s/ Stephen C. Taylor
 
Stephen C. Taylor, Chief Executive Officer
 
“Borrower”





JPMORGAN CHASE BANK, N.A.,
 
By:
/s/ Brenda A. Pollard
Name:
Brenda A. Pollard
Title:
Vice President
 
“Lender”






6